MEMORANDUM **
Juan Florencio Vizcarra Bojorquez, Veronica Campos Ibarra, and Guadalupe Lizzeth Campos Ibarra, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeal’ (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We vacate and remand.
The IJ denied the applications on two independent grounds: (1) that Juan Vizcarra Bojorquez and Veronica Campos Ibarra failed to establish that they were physically present in the United States for a continuous period of not less than ten years immediately preceding the date of their applications; and (2) that they failed to establish that their removal would result in exceptional or extremely unusual hardship to their two United States citizen children.
We have jurisdiction to review whether an alien has met the continuous physical presence requirement, Falcon Carriche v. Ashcroft, 350 F.3d 845, 853 (9th Cir.2003), but we do not have jurisdiction to review whether an alien has satisfied the hardship requirement, which rests in the discretion of the agency. 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887 (9th Cir.2003).
Because the BIA affirmed without opinion, we have no way of knowing on which ground or grounds the BIA affirmed, and in turn whether we have jurisdiction to review the BIA’s decision. Lanza v. Ashcroft, 389 F.3d 917, 919 (9th Cir.2004). Accordingly, we vacate the BIA’s decision and remand with instructions to clarify the grounds for its affirmance of the IJ’s denial of the applications for cancellation of removal. Id. at 932 (9th Cir. Nov. 22, 2004).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.